DETAILED ACTION
Receipt of Arguments/Remarks filed on March 29 2021 is acknowledged. Claims 1-34 were/stand cancelled. Claims 35, 42 and 48 were amended. Claims 35-49 are pending. Based on the amendment to claim 42 which allows for polyvinylpyrrolidone singularly to be the hydrophilic polymer, this claim is no longer withdrawn.  However, claims 43 and 44 are still directed to the combination of polyvinyl pyrrolidone and ammonio methacrylate copolymer type B which was not elected.  Thus, claims 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14 2020. Claims 35-42 and 45-49 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed March 29 2021 have overcome the objection to the specification.  A brief description of drawings has been inserted into the correct location.  


New Rejections Necessitated by the Amendments filed March 29 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-42 and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 introduces new matter as the claims recite the limitation: "for a time sufficient to deliver a localized, therapeutically effective amount of the corticosteroid”. local application, on page 1 as pointed to by Applicants, but does not describe the instantly claimed limitation. Page 1 as point to by Applicants specifically states that “the composition are suitable for local application to internal wet surfaces”.  This is not the same as localized delivery.  The instant claims merely recite a backing layer comprising a hydrophobic material.  As recognized by Belenkaya et al. films with polycaprolactone have variable vapor permeability.  While unidirectional administration would provide for a localized delivery, the instant claims do not recite unidirectional administration nor is the backing layer limited to provide such delivery (i.e. impermeable).  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application, specifically localized delivery with a backing layer merely comprising a hydrophobic material. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-42 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatova et al. (European Polymer Journal, 2007, cited on PTO Form 1449) in view of Michniak-Kohn et al. (USPGPUB No. 20100166854, cited in the Office action mailed on 9/30/20), Belenkaya et al. (USPGPUB No. 20030069369, cited on PTO Form 1449), Harris et al. (WO 2013188819 A2) and Feldstein et al. (USPGPUB No. 20050215727, cited on PTO Form 1449).
Applicant Claims
The instant application a layered composition comprising: a drug-delivery layer comprising electrospun fibers, wherein the electrospun fibers comprise: one or more 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ignatova et al. is directed to electrospinning of poly(vinyl pyrrolidone)-iodine complex and poly(ethylene oxide)/poly(vinyl pyrrolidone)-iodine (PEO/PVP) complex, a prospective route to antimicrobial wound dressing materials.  Exemplified is spinning solutions of PEO/PVP in ethanol and water.  Ratios of PEO:PVP is 1:9, 2:8 and 3:7 which corresponds to 10, 20 or 30% PEO.  The PEO has a molecular weight of 1 million. The mats were dried (experimental section).  The nanofibrous mats are promising candidates for wound dressing materials (page 1622, conclusions).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Ignatova et al. does not teach the inclusion of clobetasol propionate.  However, this deficiency is cured by Michniak-Kohn et al.
	Michniak-Kohn et al. is directed to electrospun matrices for delivery of hydrophilic and lipophilic compounds.  It is taught that the biologically and pharmaceutically active materials, the biodegradable polymers, and the level of loading of the biologically and pharmaceutically active materials can be selected to provide a polymer matrix with a 
While Ignatova et al. suggest a wound dressing, Ignatova et al. does not expressly teach a layered composition or a coating or localized delivery.  However, these deficiencies are cured by Belenkaya et al. Harris et al.
Belenkaya et al. is directed to biodegradable absorbents and methods of preparation. The invention relates to biodegradable hydrophilic nonwoven absorbents and more particularly microfiber biodegradable absorbents prepared from blends of synthetic biodegradable polyesters and poly(N-vinyl)lactams which are used for a variety of applications include wound dressings and drug carriers (paragraph 0002). Taught is a backing film for use in the dressing which include polymers such as polycaprolactone. These backing films have variable vapor permeability (i.e. breathability) and also improve the mechanical properties of the dressing (paragraph 0029). The absorbent is prepared by the electrohydrodynamic processing of a blend (a melt or a solution) (paragraph 0015). The biodegradable films, which serve as backing films, may be prepared by any conventional methods of polymer processing from either a polymer melt or a polymer solution (paragraph 0029). Oral administration is suggested (paragraph 0034).
Harris et al. is directed to mucoadhesive devices for delivery of active agents.  Taught are devices for transmucosal, oral and/or transintestinal delivery of active agents.  The device comprises a plurality of layers such as a mucoadhesive layer and polymeric layer comprising an active agent (paragraph 0046).  The device may allow 
Ignatova et al. does not teach the instantly claimed molecular weight of the PVP or specifically teach oral mucosal adhesion.  However, this deficiency is cured by Feldstein et al.
Feldstein et al. is directed to a water-absorbent adhesive composition and associated methods of manufacture and use.  PVP and PEG blends are hydrophilic adhesives (paragraph 0007).  The film-forming hydrophilic polymer and the complementary multifunctional polymer are generally selected from the same classes of polymers and copolymers, but have complementary groups along the backbone that interact to form noncovalent bonds (e.g., hydrogen bonds, electrostatic bonds, or ionic bonds), thereby forming a ladder-like complex that is insoluble in aqueous liquids, polar organic solvents, and many nonpolar organic solvents as well. By definition herein, the polymer that serves as the "film-forming" polymer represents a greater weight fraction in the mixtures and compositions of the invention that does the complementary 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ignatova et al., Michniak-Kohn et al., Belenkaya et al., Harris et al. and Feldstein et al. and utilize clobetasol propionate in the wound dressing of Ignatova et al.  One of ordinary skill in the art would have been motivated to utilize clobetasol in the surface treatment of the skin such as in a wound dressing for its anti-inflammatory properties.  Furthermore, the selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ignatova et al., Michniak-Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).   One skilled in the art would have been motivated to manipulate the permeability of the backing as taught by both Belenkaya et al. and Harris et al.  One skilled in the art would have been motivated to manipulate the permeability in order to provide for a unidirectional (i.e. localized) delivery of the active.  One skilled in the art would have been motivated to provide a unidirectional delivery in order to increase the local concentration of the active thereby improving the absorption of the active as taught by Harris et al.   Since Belenkaya et al. teaches a melt polymer which can be electrospun, it suggests the limitations of claim 49.  
Regarding the claimed “wherein following application of the layered composition to the oral mucosa of a patient, the composition remains on the oral mucosa for a time sufficient to deliver a  localized, therapeutically effective amount of the corticosteroid”, firstly this limitation is directed to the product in use but the claims are directed to the product,   "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).  With that being said, the 
Regarding the claimed molecular weight of PEO, Ignatova et al. exemplifies an amount reading on the claims.  Regarding the claimed amount of PEO of claim 40, Ignatova et al. teaches amounts falling within the scope instantly claimed.  Regarding the claimed molecular weight of PVP, Feldstein et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding claim 41, Feldstein et al. teaches about “40%” which is reasonably close to “about 50%”.  Note: MPEP 2144.05 a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, one skilled in the art would manipulate the amounts of the PVP and PEO in order to determine the optimal adhesiveness.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-42 and 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10052291 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application a layered composition comprising: a drug-delivery layer comprising electrospun fibers, wherein the electrospun fibers comprise: one or more corticosteroids; a hydrophilic polymer selected from the group consisting of polyvinylpyrrolidone, hydroxypropylcellulose, an ammonio methacrylate copolymer type B and mixtures thereof; and polyethylene oxide, and a backing layer comprising a hydrophobic material, wherein following application of the layered composition to the oral mucosa of a patient in need thereof, the composition remains on the oral mucosa for a time sufficient to deliver a localized therapeutically effective amount of the corticosteroid.

While Patent ‘291 claims a drug, it does not specifically claimed clobetasol propionate.  However, this deficiency is cured by Michniak-Kohn et al.
	Michniak-Kohn et al. is directed to electrospun matrices for delivery of hydrophilic and lipophilic compounds.  It is taught that the biologically and pharmaceutically active materials, the biodegradable polymers, and the level of loading of the biologically and pharmaceutically active materials can be selected to provide a polymer matrix with a 
While Patent ‘291 claims PVP, Patent ‘291 does not specify the molecular weight. However, this deficiency is cured by Feldstein et al.
Feldstein et al. is directed to a water-absorbent adhesive composition and associated methods of manufacture and use.  PVP and PEG blends are hydrophilic adhesives (paragraph 0007).  The film-forming hydrophilic polymer and the complementary multifunctional polymer are generally selected from the same classes of polymers and copolymers, but have complementary groups along the backbone that interact to form noncovalent bonds (e.g., hydrogen bonds, electrostatic bonds, or ionic bonds), thereby forming a ladder-like complex that is insoluble in aqueous liquids, polar organic solvents, and many nonpolar organic solvents as well. By definition herein, the polymer that serves as the "film-forming" polymer represents a greater weight fraction in the mixtures and compositions of the invention that does the complementary multifunctional polymer. Typically, the film-forming hydrophilic polymer represents approximately 20 wt. % to approximately 95 wt. % of the mixtures and compositions of the invention, while the complementary multifunctional polymer represents approximately 0.5 wt. % to approximately 40 wt. % of the mixtures and compositions of the invention. Generally, although not necessarily, the film-forming polymer will also have a higher molecular weight than the complementary multifunctional polymer. The molecular weight of the film-forming polymer will usually be in the range of about 20,000 to 3,000,000, preferably in the range of about 100,000 to 2,000,000, and most 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘291, Michniak-Kohn et al. and Feldstein et al. and utilize clobetasol propionate in the wound dressing of Ignatova et al.  One of ordinary skill in the art would have been motivated to utilize clobetasol in the surface treatment of the skin such as in a wound dressing for its anti-inflammatory properties.  Furthermore, the selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.
Regarding the claimed molecular weight of PVP, Feldstein et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 

Claims 35-42 and 45-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 16395956 (US PGPUB 20190254986, cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  It is noted that a notice of allowance has been mailed but the Application has not been patented.  
The instant claims are set forth above.

Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.

Claims 35-42 and 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-42 and 44-57 of copending Application No. 16393597 (US PGPUB 20190254985, cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘597 claims a mucosal patch comprising: a drug-containing layer comprising electrospun fibers, wherein the electrospun fibers comprise: clobetasol propionate; about 20% to about 45% by weight polyvinylpyrrolidone, about 20% to about 45% by weight ammonio methacrylate copolymer type B; and about 15% to about 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed March 29 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) various features of the instant composition, i.e. the backing layer reduces the rate at which water is absorbed by the electrospun fibers and ensures unidirectional delivery of the drug and prevents the drug from being washed away from the application site thereby reducing or eliminating the local therapeutic effect.  It is argued that the combination of cited references fail to suggest the claimed invention.  Applicants argue each reference individually.  Then states that the combined references would not lead one to the claimed invention.  It is argued that since PVP/POEO combinations are highly water soluble they are unsuitable for use as a layered composition suitable for buccal use.  It is argued that in order to form fiber which are stabilized upon contact with water, Ignatova teaches chemically modifying the fibers which are chemically distinct from those claimed.  Feldstein teaches preferred polymers in which PVP is combined with various polymers other than PEO and PEO with various 
Regarding Applicants first arguments, it is noted that these features which applicants refer to such as unidirectional delivery and preventing the drug from being washed away are not part of the claim.   While an impermeable backing or unidirectional delivery falls within the scope it isn’t required.  The claims just require the backing layer to comprise a hydrophobic material.  Thus, a backing layer comprising only 1% hydrophobic material (or less) would still fall within the scope of the claims.  As recognized by Belenkaya et al. and Harris et al. the permeability of the backing layer can be manipulated with polymers such as polycaprolactone.  With regards to the application site, the instant claims are directed to a composition.  The composition of the prior art only needs to be capable of being applied to the oral mucosa.  Examples directed to transdermal or other sites do not render the instant claims less obvious.  While Feldstein teaches preferred polymers which are not PVP and PEO, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Applicants are taking a significantly narrower interpretation of the claims than presented.  Crosslinking of the polymers are not excluded by the instant claims.  While Ignatova does not teach a backing, nowhere 

Applicants argue that (2) the double patenting rejections should be held in abeyance until allowance of the pending claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616